Citation Nr: 1338185	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  11-21 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a breast disorder.

3.  Entitlement to service connection for a gynecological disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to April 1982 and from October 1983 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to her and the submission of evidence which she may have overlooked and which would be advantageous to her position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The Board, in February 2013, remanded the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for an eye disorder, and entitlement to service connection for a gynecological and/or breast disorder.  Subsequently, a July 2013 rating decision granted entitlement to service connection for posttraumatic stress disorder with polysubstance abuse in full and sustained remission.  The Veteran was notified that the decision was considered to have resolved the issue on appeal in full.  Although the issue of entitlement to service connection for a gynecological and/or breast disorder was developed on appeal as a single issue, the Board finds it is more appropriately addressed as two separate issues.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The remand directives in February 2013 included instructions for the RO/AMC to "[r]equest that the Veteran authorize the release of her treatment records from the Pittsburgh Eye and Ear Institute and Magee-Women's Hospital to VA or alternatively provide them to VA [herself]. If authorization is provided, request the records initially with a follow-up request as necessary."  A review of the appellate record does not indicate this matter has been accomplished or otherwise addressed.

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The AMC issued correspondence in March 2013 and May 2013 noting that additional evidence was required.  In correspondence dated in April 2013 the Veteran, in essence, indicated that she had provided the authorization forms.  A review of the appellate record does not indicate these authorization forms were received.

The Board also notes that an August 2013 VA medical opinion addressed both breast disorder and gynecological disorder issues.  A subsequent September 2013 supplemental statement of the case, however, only addressed the specific breast disorder opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  She must be specifically requested to provide her treatment records from the Pittsburgh Eye and Ear Institute and Magee-Women's Hospital or to provide the information and authorization necessary for further VA assistance.

After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained she should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that she is ultimately responsible for providing the evidence.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record, to include the August 2013 gynecological disorder VA medical opinion.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

